Citation Nr: 1013595	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as an undiagnosed disability.
   
2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1984 to March 
2006.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2007 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Detroit, Michigan, which denied the 
Veteran's claim of entitlement to service connection for 
headaches and bilateral hearing loss disorder.  

The issue of entitlement to service connection for headaches, 
to include as an undiagnosed disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center ("AMC"), in 
Washington, DC.


FINDING OF FACT

The Veteran is not currently shown to have a hearing loss 
disability for VA purposes.


CONCLUSION OF LAW

A bilateral hearing loss disorder was neither incurred in, 
nor aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C. F. R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309(a), 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated October 
2006.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection, the division of responsibility between the 
appellant and VA for obtaining the required evidence, and 
requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The Board notes 
that the October 2006 letter also satisfied the requirements 
of Dingess and informed the Veteran of how VA determines the 
disability rating and effective date elements of a claim.

        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and a VA audiometric 
evaluation dated February 2007.  Additionally, the claims 
file contains the Veteran's statements in support of his 
claim.  The Veteran has not referenced any available 
treatment records pertaining to his claim that he wished to 
have considered that have not already been obtained and 
associated with the claims folder.

With regard to the VA examination, the Board notes that the 
examination report shows that the examiner reviewed the 
claims folder, including the Veteran's complete service 
treatment records, elicited from the Veteran his history of 
hearing loss symptomatology, and conducted appropriate 
diagnostic testing.  Accordingly, the Board concludes that 
the examination report in this case is adequate upon which to 
base a decision.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain organic diseases 
of the nervous system, such as sensorineural hearing loss, 
may be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one (1) year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

III. Analysis

The Veteran contends that he has a current bilateral hearing 
loss disorder that stems from acoustic trauma during active 
duty service.  Specifically, he argues that he was exposed to 
a high level of noise though gunfire.  See VA examination 
report, February 2007.

As an initial matter, the Board observes that the Veteran's 
DD 214 reveals that, among his military occupational 
specialties were "5"/54 caliber gun system MK-45 MOD 1 
maintenance man, stinger anti-terrorist weapon operator and 
maintenance man, and small arms marksmanship instructor.  
Accordingly, his exposure to acoustic trauma is conceded.  

During the Veteran's March 1983 pre-enlistment examination, 
audiological puretone thresholds were measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT
0
0
0
0
5

As the auditory threshold did not reach a level of 40 
decibels or greater for any of the frequencies, nor were 
auditory thresholds for at least three of the frequencies 26 
decibels or greater, the criteria for hearing loss as 
described under 38 C.F.R. § 3.385 were not met bilaterally.



During the Veteran's March 1984 enlistment examination, 
audiological puretone thresholds were measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
-5
-5
-5
-5
LEFT
15
0
-5
0
5

A review of the claims folder shows that, over the course of 
the Veteran's more than 20-year military career, he underwent 
at least 10 audiograms, none of which indicated a hearing 
loss according to VA regulations.  Rather, each examination 
showed his hearing to be within normal limits bilaterally.

During a February 1999 periodic examination, audiological 
puretone thresholds were measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
10
0
15
35
LEFT
-5
5
10
20
25

Although this evaluation indicated some right ear high 
frequency hearing loss at 4000 hertz, again, because the 
auditory threshold did not reach a level of 40 decibels or 
greater for any of the frequencies, the criteria for a 
hearing loss under 38 C.F.R. § 3.385 was not met bilaterally.  

During an audiometric evaluation the following month, March 
1999, audiological puretone thresholds were measured as 
follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
5
-5
0
-5
LEFT
5
-5
-5
-5
-5


During a January 2005 examination, audiological puretone 
thresholds were measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
-5
0
0
0
0

Once again, the results showed that the Veteran's previous 
right ear high frequency hearing loss was only temporary and 
had resolved, and his hearing was within normal limits 
bilaterally.  

During the Veteran's January 2006 service retirement 
examination, although it appears that his audiometric testing 
results are not in the claims folder, he stated that, 
compared to his last medical assessment, his overall health 
had not changed.  Moreover, although he noted that he had 
been treated for an ear infection since his last medical 
assessment, the medical examiner confirmed that his otitis 
media had been treated and had resolved.  In addition, 
despite the Veteran's contention that he had experienced a 
hearing loss during service, the examiner specifically noted 
that the Veteran had no hearing loss.  

In February 2007, pursuant to his claim of entitlement to 
service connection, the Veteran was afforded a VA audiology 
examination.  The examiner first indicated that he had 
reviewed the Veteran's service records, in which there was 
evidence of high level noise exposure.  However, he noted 
that there were no records indicating that the Veteran had 
complained of, sought treatment for, or had been diagnosed 
with a hearing loss disorder in service or at discharge.  He 
specifically noted that all audiometric examinations, 
including those at induction and separation, had revealed 
hearing within normal limits.  He further noted that, 
following service, the Veteran had reported no occupational 
noise exposure, and recreational noise exposure limited to 
seasonal hunting.    

During the examination, audiological puretone thresholds were 
measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
5
10
10
10
10

Speech recognition scores using the Maryland CNC word list 
were 100 percent bilaterally, reflecting normal audiometric 
configuration in both ears.  Tympanometry revealed normal 
middle ear function bilaterally, with acoustic reflexes 
present at 500 through 4000 hertz in both ears.  As the 
auditory threshold did not reach a level of 40 decibels or 
greater for any of the frequencies, nor were auditory 
thresholds for at least three of the frequencies 26 decibels 
or greater, the criteria for hearing loss as described under 
38 C.F.R. § 3.385 were not met bilaterally.  

Having reviewed the complete claims folder, the Board finds 
that the preponderance of the evidence of record is against 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss disorder.  In reaching this 
conclusion, the Board notes that, despite the fact that the 
Veteran was exposed to acoustic trauma, 
there is no competent evidence that the Veteran was diagnosed 
with a hearing loss disorder for VA purposes during service 
or at service separation.  There is also no competent 
evidence that a hearing loss disorder was diagnosed within 
the one-year presumptive period following service.  Although 
the VA examiner conceded that the Veteran had been exposed to 
acoustic trauma during service, the results of the puretone 
threshold examination did not reveal a hearing loss for VA 
purposes as defined under 38 C.F.R. § 3.385.  As noted above, 
the threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Shedden v. Principi, supra.  Without 
evidence of a current disability, service connection is not 
warranted.  

The Board is cognizant that the Veteran is competent to 
report having been exposed to loud noise in service and to 
describe experiencing difficulty hearing, and can attest to 
factual matters of which he had first-hand knowledge, such as 
subjective complaints of trouble hearing.  See Washington v. 
Nicholson, 19 Vet. App. 362.  However, his lay statements are 
not competent to establish that he has a current hearing loss 
disability as defined by 38 C.F.R. § 3.385, which requires 
that the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz be 40 decibels or greater; or 
that the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or that speech recognition scores using 
the Maryland CNC Test be less than 94 percent.  Thus, this is 
not a case in which the Veteran's lay statements, alone, can 
establish the presence of a current hearing loss disability.

Accordingly, the Board concludes that the preponderance of 
the evidence does not support the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disorder.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the "benefit-of-
the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  
However, as there is not an approximate balance of evidence, 
that rule is not applicable in this case.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The Veteran contends that he suffers from chronic headaches, 
to include as an undiagnosed disability related to his period 
of service in Iraq during the Persian Gulf War.  See Form 
646, September 2008.  After a thorough review of the claims 
folder, the Board has determined that additional development 
is necessary prior to adjudication of this claim.

Under 38 U.S.C.A. § 1117(a)(1) (West 2002), compensation is 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a 'qualifying chronic disability' that became 
manifest during service on active duty in the Armed Forces in 
the Southwest Asia Theater of operations during the Persian 
Gulf War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  Effective December 18, 
2006, VA extended the presumptive period in 38 C.F.R. 
§ 3.317(a)(1)(i) through December 31, 2011 (for qualifying 
chronic disabilities that become manifest to a degree of 10 
percent or more after active duty in the Southwest Asia 
Theater of operations).  See 71 Fed. Reg. 75669 (2006). 

The definition of "qualifying chronic disability" was 
expanded to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
See 38 C.F.R. § 3.317(a)(2) (2009).  The Secretary has 
determined that headaches are included under this regulation.  
See 38 C.F.R. § 3.317(b).  

Significantly, the chronic disability must not be attributed 
to any known clinical disease by history, physical 
examination, or laboratory tests.  See 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317(a), (b) (2009).

In November 2006, the Veteran was afforded a VA examination.  
At that time, although he said that he experienced headaches 
about once per month, he specifically denied having been 
diagnosed with any specific diseases during service.  He also 
denied headaches or any other abnormalities that could be 
identified during the examination.  Although the examiner 
diagnosed the Veteran with headaches of uncertain etiology, 
he also noted that the Veteran's claims folder had not been 
reviewed, as it had been unavailable.  

In February 2007, the Veteran was afforded a second VA 
examination with the same clinician who had performed the 
first examination.  At that time, although the examiner 
indicated that he had reviewed the claims folder, it is 
unclear whether or not he reviewed or had access to the 
Veteran's service treatment records, as he did not comment on 
these records.  Additionally, while the Veteran's service 
treatment records have since been associated with the claims 
folder, the information of record indicates that the RO's 
request for such records was closed in April 2007 with no 
indication that they had actually been received at that time.  

Furthermore, it appears that the opinion regarding headaches 
was rendered as part of a general medical examination that 
also considered the nature and etiology of numerous other 
disorders.  Given the inability of the examiner to explain 
the etiology of the headaches, the Board finds that an 
examination by a neurologist is warranted.

Pursuant to his assertion that he was diagnosed with, and 
underwent treatment for, chronic headaches in service, the 
Veteran has also averred that, immediately following his 
separation from service, he underwent an examination, at 
which time, he was diagnosed with headaches related to 
service.  See VA Form 9, May 2008.

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public 
Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a 
duty to assist claimants in substantiating their claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  This includes the duty to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim.  

In this regard, the Board has also considered the holding of 
Bell v. Derwinski, 2 Vet. App. 611 (1992), in which the Court 
of Veterans Appeals ("Court") has held that, where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See also Dunn v. West, 11 
Vet. App. 462, 466-67 (1998) (records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).  As noted, 
the Veteran reported having undergone a VA examination 
immediately after separation in which he was allegedly 
diagnosed with headaches.  Therefore, the RO should attempt 
to obtain any relevant VA treatment or examination reports 
since separation, and insure that they are associated with 
the claims folder.  

In addition, as it appears that the Veteran was never 
provided with VCAA notice regarding how to establish a claim 
of service connection based on Gulf War Syndrome, the RO 
should insure that appropriate notice is sent.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran 
appropriate VCAA notice concerning Gulf 
War Syndrome.  He should also be asked to 
identify any private health care providers 
who have treated him for headaches since 
separation.

2.  The AMC/RO should attempt to locate 
any available VA examination and/or 
treatment records related to the Veteran's 
claimed chronic headaches, specifically, 
any examinations performed shortly after 
his service retirement in March 2006.  Any 
records obtained should be associated with 
the claims folder.  Any negative reply 
should be specifically noted.

3.  The AMC/RO should then arrange for the 
Veteran to undergo a VA neurology 
examination and provide the examiner with 
access to the complete claims folder, 
including all VA examination and/or 
treatment records, and the Veteran's 
complete service treatment records.  The 
examiner should specifically state that 
the complete claims folder has been 
reviewed, and offer responses to the 
following inquiries:

a) Provide an opinion as to whether the 
Veteran has a current and chronic headache 
disorder.   

b) As to any current and chronic headache 
disorder identified, the examiner is asked 
to provide an opinion as to whether it is 
at least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that such disorder is due to 
an injury or any other incident of active 
duty service.  Any and all opinions must 
be accompanied by a complete rationale.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and 
"as likely" support the contended causal 
relationship; "less likely" weighs 
against the claim.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated, along 
with a complete rationale for why he or 
she is unable to provide such an opinion.

5.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  If any 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case ("SSOC") and afforded the 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


